81.	It is with great pleasure and 
satisfaction that I extend to the President of 
the General Assembly the congratulations of 
Austria on his election. We welcome him as the 
representative of a country with which we enjoy 
close neighborly human, cultural and historical 
ties. Our two countries have demonstrated to the 
world in a clear and tangible manner that 
friendship and mutual tolerance can transcend 
ideological and political boundaries.
82.	His rich political and diplomatic 
experience, long involvement with the work of the 
United Nations and well-known commitment to 
dialogue and compromise assure us that the 
General Assembly will be guided in an objective 
and constructive manner.
83.	We should also like to thank his 
predecessor, Mr. Kittani, who presided over the 
General Assembly with particular tact and skill 
under most trying circumstances.
84.	I further wish to seize this opportunity 
to express my gratitude to the Secretary-General 
for his untiring work in his high office during a 
year fraught with tension, crises and conflicts. 
We are very grateful for his official visit to 
our country and for his support of Vienna's 
status as one of the three main United Nations 
centers. We sincerely admire the courage and 
frankness with which he has analyzed, in his 
first report on the work of the Organization, the 
state of the world and of the United Nations. We 
agree completely with his conclusion that we are 
perilously near to a new international anarchy .
85.	The thirty-seventh session of the General 
Assembly has been convened against the 
background of severe crises in international 
relations. Rarely before has world peace been 
threatened from so many sides. The conflicts in 
the Middle East, the continuing armed 
interventions in Afghanistan and Kampuchea, the 
crises in Central America and in various parts of 
Africa, the Falklands and the situation in Poland 
are only a few examples. The confrontation 
between East and West continues, the disarmament 
process and the North-South dialogue are 
stagnating, human rights violations and acts of 
terror proliferate and every new day brings more 
bloodshed and human suffering.
86.	How can we break this vicious circle of 
violence and destruction? Are we really condemned 
to impotence, passivity and frustration?
87.	The difficulty with the present situation 
lies in the fact that we are faced with three 
closely related global phenomena: a world 
political crisis, a world economic crisis and a 
crisis of international organizations.
88.	Today more and more voices speak of the'' 
irrelevance of the United Nations. They denounce 
the Organization's inability to live up to its 
mandate. The public continues to judge the United 
Nations by its capacity to produce solutions to 
major conflicts. Too often they overlook the 
fruitful work done by the United Nations and the 
specialized agencies in all fields of 
international co-operation. All important world 
political issues can be discussed at the United 
Nations. The United Nations provides the 
framework for dealing with all major problems of 
mankind. Furthermore, for smaller States not 
protected by alliances and dependent upon their 
own resources for their security, the United 
Nations, despite all imperfections, remains the 
only global forum where they can seek and hope to 
find the support of the international community 
for their legitimate concerns.
89.	The United Nations is no more than the 
collective will of its Members. It is far from 
being a world Government. Therefore we must not 
be more critical of international organizations 
than we are of States. The responsibility for a 
solution to the three-fold global crisis lays not 
so much with international organizations as with 
each individual State. Finally, political 
morality must also play a role in world politics. 
One of the most important missions of the United 
Nations is to uphold ideas and principles, even 
when so-called realities stand in their way. We 
therefore firmly support all efforts to 
strengthen the authority of the United Nations 
and that of the Secretary-General, the Security 
Council and the General Assembly.
90.	The Secretary-General can count on the 
full support of Austria in the implementation of 
his proposals, in particular those concerning the 
preventive intervention of the Security Council 
in the early stages of international crises and a 
more forthright role for the Secretary-General. 
We also support his suggestions regarding the 
strengthening of peace-keeping operations. As a 
country with traditional ties to the United 
Nations peace-keeping systemómore than 15,000 
Austrian soldiers have so far served with the 
United Nations peace-keeping forcesówe have a 
vital interest in this area.
91.	We feel that all the considerations 
submitted to us by the Secretary-General are of 
great importance and crucial to the future of the 
Organization. They should receive high priority 
and be pursued further, perhaps by a working 
group. Austria would be very happy to participate 
in any such endeavor.
92.	The maintenance of peace is one of the 
major aims of our foreign policy. As President 
Kirchschlager has repeatedly emphasized, peace 
begins at home. Democracy and tolerance, human 
rights and social justice, conciliation and 
renunciation of the use of force are the 
principles that must be implemented to guarantee 
domestic peace. The Austrian Federal Government's 
political program is based on these principles.
93.	Peace at home is the prerequisite for 
peace among neighbors. At a time when 
international tension is increasing, Austria 
attributes particular importance to a 
good-neighbor policy to improve and deepen 
relations with its neighbors irrespective of 
their social' and political systems. We hope 
therefore to contribute also to security and 
stability in Europe and in the world. Our 
good-neighborly relations with Switzerland, 
Liechtenstein, Italy and the Federal Republic of 
Germany, which are all committed to a pluralistic 
and democratic system, as well as with Yugoslavia 
and Hungary, have developed along very positive 
lines. As a result of pragmatic efforts on both 
sides, there is now also reason to hope for 
continuous improvement in our relations with 
Czechoslovakia, which in 1981 were overshadowed 
by a number of problems.
94.	With regard to Italy, our policy of 
establishing good-neighborly relations with all 
countries has been actively supported by the 
United Nation. General Assembly resolutions 1497 
(XV) of 31 October 1960 and 1661 (XVI) of 28 
November 1961 on the question of South Tyrol 
brought about negotiations which in 1969 led to a 
new framework of autonomy for South Tyrol.
95.	Since that time South Tyrol has 
undoubtedly obtained a significant amount of 
autonomy. Nevertheless certain problems remain 
unresolved. Some of these are of particular 
significance for the preservation of the South 
Tyrolean ethnic group; in particular, the 
language question and the autonomous section in 
Bozen of the Administrative Court. Last year 
Prime Minister Spadolini gave assurances that 
have not yet been carried out. The Austrian 
Federal Government wishes to express its firm 
expectation that the measures already agreed upon 
in 1969 and not yet implemented will be carried 
out as early as possible and in close 
consultation with the South Tyroleans. We do so 
in view of the quality of Austro-Italian 
relations, the positive outcome of my talks with 
Foreign Minister Colombo on 27 July of this year 
in Venice and the latest statement of the Italian 
Government, which has declared its determination 
to seek solutions acceptable to the ethnic 
minorities and to bring the entire matter to an 
early conclusion. We hope that this will not 
remain a dead letter and that a settlement will 
be achieved in the very near future. We cannot 
ignore the fact that such a settlement has also 
become urgent considering the increasing anxiety 
among the South Tyrolean population.
96.	Good-neighborly relations are essential, 
but they are not enough. We must see the world as 
a whole. Austria is therefore making every effort 
to restore the policy which has been described by 
the term detente and was so beneficial to 
Austria, Europe and the world. Of course, when we 
speak of detente we do not mean a policy of 
appeasement but rather continuous efforts to 
achieve a modus vivendi for coexistence and 
co-operation.
97.	In this connection the success of the 
Madrid follow-up conference to the Conference on 
Security and Co-operation in Europe would be of 
great importance. Austria, together with other 
neutral and non- aligned countries of Europe, has 
submitted a substantial and balanced draft final 
document which provides inter alia for the 
convening of a conference on confidence-building 
and security-building measures in Europe. We 
believe that a positive result in Madrid on the 
basis of these proposals would be in the interest 
not only of detente in general but also of 
Poland, whose people have suffered such 
deplorable set-backs in their development as a 
result of the imposition of martial law. Austria 
understands the difficulty of Poland's problems 
today. Together we must find a way to revive 
Poland's economy. Federal Chancellor Kreisky has 
expressed ideas for comprehensive action by East 
and West to help Poland overcome its enormous 
economic difficulties.
98.	Efforts to achieve detente cannot and 
must not be limited to one continent, detente 
must be universal. In the age of interdependence 
and given the global dimensions of international 
politics, Austria cannot and does not want to 
content itself with the role of a mere observer 
of world events. Every country's security depends 
on the security of others. Security cannot be 
achieved against one another but only with one 
another.
99.	Austria's position on the Middle East 
question is well known and has been repeatedly 
presented in detail before the Assembly. We 
continue to believe that the core of the problem 
is a just settlement of the Palestinian question 
We see some encouraging signs: the joint 
declaration of the Arab States in Fez based on 
the concept of mutual recognition; the statement 
of President Reagan of the United States; and the 
growing perception that the Palestinian question 
demands a just settlement which respects the 
rights and interests of both sides. Austria 
welcomes the United States President's initiative 
as an historic move. It also recognizes the 
importance of the results of the Fez Summit 
Conference and Mr. Brezhnev's statement of 15 
September 1982. We hope that a negotiating 
process will now be initiated and will finally 
lead to a balanced and lasting solution.
100.	Austria has followed the tragic events in 
Lebanon with great concern. We deeply regret and 
condemn the use of force, which has claimed 
thousands of human lives. We have strongly 
condemned the continuing Israeli invasion of 
Lebanon, which is causing inconceivable 
suffering among the civilian population and 
giving rise to new misery and new streams of 
refugees. Another proof of the indiscriminate 
nature of the attacks of the Israeli army in 
Lebanon is the shelling of the Austrian Embassy, 
which is located outside military target zones.
100. Austria learned with horror and 
consternation of the recent massacres of 
Palestinian men, women and children in the area 
of Beirut. We are deeply shocked by these 
atrocities. At the seventh emergency special 
session on Palestine. Austria had an opportunity 
to condemn this crime. Nevertheless, I would like 
to stress once again the necessity and the 
responsibility of the United Nations to ensure a 
Ml investigation and clarification of these 
criminal acts. In a letter addressed to the 
President of the Security Council on 21 
September, proposed on behalf of the Austrian 
Government the establishment of an impartial and 
objective investigation commission. We expect 
that this proposal, which in the meantime has 
found general support in the General Assembly in 
the adoption of resolution ES-7/9, will be 
implemented as early as possible.
101.	Austria feels strong solidarity with 
Lebanon and its severely tried people. The 
withdrawal of all foreign troops and the 
restoration of the full sovereignty and 
territorial integrity of the country is an 
absolute necessity. We hope that national 
reconciliation will be achieved in Lebanon, 
which will make possible the reconstruction of 
that war-torn country. We will contribute as much 
as we can to the attainment of this goal.
102.	Austria continues to be concerned about 
the fate of the Cambodian people, which has 
suffered both tremendous human rights violations 
and foreign intervention. As President of the 
International Conference on Kampuchea, I feel a 
special responsibility in this regard. I had the 
opportunity to talk with the parties involved in 
the conflict and to obtain a first-hand picture 
of the present situation in Cambodia. I see the 
initiation of a dialogue between Viet Nam and the 
members of the Association of South-East Asian 
Nations as a positive development. I have always 
been convinced that the Cambodian problem can be 
solved only by a dialogue involving all parties. 
Dialogue is important, but tangible results must 
follow. The International Conference on Kampuchea 
has created the framework for a comprehensive 
political settlement. The Declaration and 
resolution of the Conference should be viewed as 
a package incorporating two key elements: the 
complete withdrawal of foreign troops from 
Cambodia and a guaranteed the Cambodian people's 
right to self-determination. This implies the 
possibility freely to elect a Government. 
Therefore, no faction should receive any 
advantage in those elections or be placed at any 
disadvantage, and all outside influences must 
definitely be excluded. Internationally 
controlled elections alone must determine the 
composition of the future Government. This should 
be the basis for the reconstruction of a free 
and independent Cambodia, free from outside 
intervention from any side and assured of its 
place in a zone of peace, freedom and neutrality 
in South-East Asia. I appeal to all parties 
involved to make every effort to support the 
goals of the International Conference on 
Kampuchea in order to build a better future for 
this long-suffering country.
103.	Apart from all the political problems of 
Cambodia, there is another issue of particular 
concern: the gradual decay of the latest temple 
city in the world, Angkor Wat. The present 
political situation must not prevent urgently 
needed international rescue measures. The 
splendid structures of Angkor Wat are part of the 
common heritage of mankind. New ways must be 
found to rescue them. Granting UNESCO the right 
to intervene to save endangered cultural 
monuments would be an appropriate approach. 
UNESCO's role in protecting the cultural heritage 
of mankind could be similar to that of the Red 
Cress in the area of humanitarian protection.
104.	Austria remains convinced that the world 
economic crisis, which particularly affects the 
developing countries, can be overcome only by a 
major cooperative effort by industrial and 
raw-material- producing States to alleviate 
poverty in the third world. I am referring here 
to the proposal wade by Federal Chancellor 
Kreisky at the International Meeting on 
Co-operation aid Development, held in October 
198i in Cancun. As one of the initiators of that 
meeting, we hope that agreement can soon be 
reached to revive the North-South dialogue.
105.	Our commitment to human rights needs no 
reiteration. The figures creak for themselves. In 
1981 alone 35,000 refugees came to Austria. This 
year, 1982, our expenditures on assistance to 
refugees are expected to amount to about $100 
million. On behalf of the Austrian Federal 
Government, I should like to thank sincerely 
those countries which have helped by offering a 
new home to many of these refugees. Austria will 
continue to care for people seeking assistance in 
desperation. Despite economic difficulties, we 
consider it a moral obligation, an essential 
element of our humanitarian policy, to continue 
to offer a haven of freedom and a source of hope.
106. Disarmament is a topic of the greatest 
interest to the Austrian public and to me 
personally. Austria, which is constitutionally 
committed to permanent neutrality, cannot remain 
indifferent in the face of the accelerating arms 
race between East and West and in the third 
world. In 1981 alone military expenditures 
totaled $600 billion to $650 billion. And there 
is a trend towards these expenditures continuing 
to increase in the future. We are deeply 
convinced that this tendency has to be reversed 
and that the vicious circle of mistrust and arms 
build-up must be broken our goal must be common 
security, as stated in the Palme report:^ 
International security must rest on a commitment 
to joint survival rather than on a threat of 
mutual destruction.
107. If we agree that military strength is no way 
to guarantee genuine and lasting security, the 
alternative can only be closer international 
co-operation. Cooperation creates confidence and 
mutual dependence, and both, in turn, strengthen 
security. Developments in Western Europe since 
the Second World War are proof of that fact. 
Traditional enemies have been brought together 
into a comprehensive system of cooperation which 
transcends the economic sphere and creates 
manifold ties between peoples. As a consequence 
of Western European co-operation, shaped around 
institutions such as the European Community and 
the Council of Europe, war among these nations 
has become inconceivable today.
108.	The Final Act of Helsinki constitutes a 
new basis for co-operation and peaceful 
coexistence. The historical experience of one 
continent is not necessarily transferable to 
others, but I am convinced that the methods and 
instruments of co-operation developed in Europe 
could serve as models for other regions also.
109.	Another threatening feature of the 
present arms race is the fact that it is no 
longer confined to earth alone; it is 
increasingly being carried into outer space. 
During the last decade more than 1,700 military 
satellites have been put into orbit. At least 
three quarters of all the satellites in space are 
being used for military purposes. In view of the 
growing concern of the international community, 
the Second United Nations Conference on the 
Exploration and Peaceful Uses of Outer Space 
UNISPACE 82, which took place under my 
chairmanship in Vienna in August, recommended 
that the General Assembly and the Committee on 
Disarmament give high priority to measures for 
the prevention of an arms race in space.
110. I appeal to all States to conclude 
agreements aimed at banning all weapons from 
outer space. I have already presented Austria's 
position on all major aspects of this vital issue 
at the twelfth special session, the second 
special session on disarmament. Today I wish to 
emphasize just one point which, in our view, can 
be of great significance for the reduction of 
mistrust, namely, the development of 
internationally recognized mechanisms for the 
objective establishment and evaluation of the 
state of armaments at the regional, interregional 
and global levels. Austria has submitted a 
memorandum on this matter to all Member States. I 
should like to ask delegations to work with us on 
the further development and elaboration of this 
proposal.
111.	Let us be frank: the second special 
session on disarmament was a failure. We note 
this with great disappointment. However, the 
dangerous world situation, the commitment to the 
survival of all and the increased awareness of 
world public opinion force us to continue our 
efforts to achieve disarmament as a matter of 
absolute priority. The goal of these efforts must 
remain a genuine balance at the lowest level, 
taking into account all weapon systems and 
regions. In this connection we welcome the 
resumption of the Soviet-American negotiations in 
Geneva on intermediate-range nuclear forces and 
strategic arms reductions.
112.	World crisis, the absence of peace and 
justice and the progressive militarization of 
international relations are the breeding ground 
for new violence and terrorism. Terrorism, which 
we condemn most firmly and for which there is no 
justification, must be repressed but it must also 
be prevented. We must strike at the roots of 
terrorism wherever human rights are constantly 
violated, wherever social injustice is 
perpetuated and wherever political convictions 
cannot be expressed in a democratic manner, the 
seeds of violence will grow. Violence breeds 
violence and injustice breeds injustice.
113.	What can we do to prevent it? Every 
citizen and every Government in the world bears 
direct responsibility for peace at home and 
abroad. Our good example is the prerequisite for 
peaceful coexistence between individuals and 
peoples and for fruitful cooperation. It is only 
through co-operation that we shall be able to 
meet the great challenges of our time: peace, 
disarmament, respect for human rights, 
development, social justice and the elimination 
of violence and terrorism. We welcome all 
activities, and particularly those of the peace 
movements which aim to translate into reality the 
principles and goals of the Charter.
114.	Pope John Paul II in his address at the 
17th meeting of the thirty-fourth session of the 
General Assembly said:  I would like to express 
the wish that, in view of its universal 
character, the United Nations will never cease to 
be the forum, the high tribune, from which all 
man's problems are appraised in trust and 
justice.  In the spirit of that statement, I 
should like to express my earnest hope that the 
United Nations, to which there is no alternative, 
will play an ever more important role in 
achieving a just and lasting system of world 
peace.
